Citation Nr: 1735929	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for numbness of the bilateral lower extremities, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in relevant parts, denied service connection for bilateral lower extremity numbness and declined to reopen a previously denied claim for service connection for a lumbar spine disability.

The Veteran testified at a Travel Board hearing in June 2010 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record.  

The Board previously remanded this claim for further development in March 2014 (after reopening the lumbar spine disability claim based on the receipt of new and material evidence); and again in October 2016 for an additional medical opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271(1998).  Here, there has been substantial compliance with the Board's remand directives. Therefore, the Board will proceed to adjudicate the merits of the claims. 

Furthermore, the Board notes that the October 2016 remand and other correspondence were sent to the Veteran at his current address of record, but both were returned as undeliverable. There is no alternate address of record for him. See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265(1993) (holding that a claimant has the duty to keep VA apprised of his whereabouts).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is not etiologically related to his military service. 

2. The Veteran's bilateral lower extremities numbness is not caused by or aggravated by a service-connected condition. 


CONCLUSION OF LAW

1. The criteria for service connection for lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for numbness of the bilateral lower extremities have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in May 2007 and December 2009.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate the claims, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claims has been identified and obtained.  The Veteran's service treatment records (STRs), as well as VA and private medical records are in the file.  The Veteran was given VA examination in September 2014 and November 2016.  The examiners' respective reports are of record and the most recent medical opinion is sufficient for Board to decide the claims.  That is, this most recent opinion addresses the questions raised by this appeal and provides adequate rationale based on a correct factual foundation.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

A. Lumbar Spine 

The Veteran contends that his current lumbar spine condition is related to an accident that occurred during his military service.  The Board finds insufficient evidence to establish that his current disability is etiologically related to his military service. 

The first element of a service connection claim is satisfied because the Veteran has a current disability.  The medical evidence of record reflects that the Veteran has a diagnosis of degenerative arthritis of the lower back. See October 2011 Orthopedic Surgery Consult Note; See also September 2014 VA examination. 

With respect to the second element, the Veteran's lay testimony that he fell out of an aircraft in 1984 combined with his documented treatment for muscle contusion to the lower back in his STRs are sufficient to establish in service incident.  

However, there is insufficient evidence of record to show a nexus between his in service injury and his current condition.  To that end, the Veteran underwent a VA examination in November 2016, where the examiner concluded that the Veteran's current condition is less likely than not related to his injury in service.  After reviewing the claims folder and considering the Veteran's lay statements, the examiner reasoned that the injury sustained in service was a mild low back contusion, which is unlikely to cause a widespread arthritis of the back.  The examiner noted that outside of treatment he sought two days after the injury, there was no other complaint of back pain documented in the Veteran's STR. In fact, there was no treatment for back condition until eight years after the Veteran's separation from the military. The examiner further noted that the Veteran started having new symptoms several years after the injury.  Considering all of this, the examiner opined that the Veteran's current back condition is not etiologically related to his military service.  The Board finds this medical opinion adequate as the examiner considered the medical evidence of record and the Veteran's lay statement, and provided a complete rational to support the conclusion.  There is no competent medical evidence to refute the VA examiner's conclusion or to otherwise link the Veteran's lumbar spine condition to service. Therefore, the nexus element has not been met.

Notably, the Board has considered the Veteran's own statements that his current condition is related to his fall from a helicopter.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his lumbar spine condition falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Furthermore, notwithstanding the negative medical opinion, the Board has considered whether the nexus element can be presumptively satisfied.  That is, the nexus element is presumptively met in certain chronic diseases that manifest in service or within a specified period of time following discharge from service under 38 C.F.R. § 3.309(a) (2015).  Here, although the Veteran currently has degenerative arthritis of the spine, which is a chronic condition, it was not diagnosed while he was in the military service or within a year of his separation from the military.  

While in some circumstances, where there is no diagnosis in service or within one year after service, continuity of symptomatology is adequate for the presumption to apply, the Board does not find credible evidence, in this case, to establish continuity of symptomatology. 38 C.F.R. § 3.303(b) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran contends that he has been having back pain since his injury in service, as previously noted, there was no back pain issues recorded in his exit examination from the military in May 1985.  Nor is there evidence in the record to suggest that the Veteran sought treatment until 1992.  With respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  In this case, the lack of treatment records for many years after injury makes the Veteran's lay statement that his pain persisted over the years less credible.  See Bastien v. Shinseki, 599 F.3d 1301, 1306  (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Furthermore, the Veteran's STRs reflects that after the injury, Veteran was able to return to full duty after 24 hours contrary to his testimony that it was six to eight weeks before he was cleared for full duty.  See hearing transcript at 4.  He also testified that he was told that he had a hairline fracture at the time of the accident, but the STRs show a diagnosis of paravertebral muscle contusion and mild lumbar contusion.  Id.  These inconsistencies further dimension the credibility, as well as the probative value of the Veteran's lay statement.  Therefore, the totality of the evidence of record does not support a finding of continuity of symptomatology to establish the nexus element. 

Considering all of the above, the Board finds that the nexus element has not been satisfied.  Thus, the preponderance of the evidence is against granting the Veteran's claim for entitlement of service connection for his right ankle disability.

B. Numbness of the bilateral lower extremities

With respect to the Veteran's claim regarding numbness of the bilateral lower extremities, the evidence does not establish secondary service connection because the Veteran's lumbar spine disability is not related to his military service.  

In this case, the Veteran has mild sensory peripheral neuropathy.  See September 2014 VA examination.  As such, the first element of a service connection claim has been satisfied.  

However, the evidence of record weighs against a finding that the Veteran's mild sensory peripheral neuropathy is related to a service-connected disability.  The medical evidence shows the Veteran's neuropathy is caused by his lumbar spine disability.  See September 2014 VA examination.  Because the lumbar spine condition is not related to his military service or service-connected, his neuropathy cannot be service-connected on secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In other words, absent a service-connected disability that either caused or aggravated his numbness of the bilateral lower extremities, a secondary service connection for such condition is not warranted. 

In the alternative, the Board has considered whether direct service connection for the Veteran's numbness of the bilateral lower extremities can be established.  
However, there is no positive medical opinion in the record to support a nexus between the injury and the Veteran's current condition.  To the contrary, during the September 2014 VA examination, the examiner concluded that the Veteran's bilateral leg numbness is less likely than not related to his military service.  The examiner noted that the Veteran's STRs show no complaints or treatment for this condition during service.  Nor is there documented treatment after he separated from the military until 2007.  Based on this, the examiner concluded that the Veteran's bilateral lower extremities numbness is not related to his injury.  The Board finds the September 2014 VA examination adequate with respect to the claim regarding bilateral lower extremities numbness.  Because there is no competent medical evidence to refute the findings of the VA examiner or to otherwise support a finding that the Veteran's numbness of the bilateral lower extremities is etiologically related to his military service, service connection is not warranted.  

In summary, the preponderance of the evidence in the record is against the claim, as such the appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for numbness of the bilateral lower extremities, to include as secondary to a lumbar spine disability, is denied. 



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


